Order entered October 1, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00351-CV

                  MELINDA LEHYE AND ALL OCCUPANTS, Appellant

                                             V.

                            CITIMORTGAGE, INC., Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-06692-D

                                         ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellee’s second motion to

dismiss appeal.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE